BARKDULL, Judge
(dissenting).
I respectfully dissent from the majority opinion in this cause and would reverse the order under review.
The plaintiffs alleged by verified complaint that they were the owners of the real property located in Dade County, Florida; that they executed a note payable to the defendant and, at the same time, did execute and deliver a second mortgage covering property in Dade County, Florida; and sought, among other things, that the mortgage be cancelled and discharged of record. I think this is sufficient proof that venue would lie in Dade County, Florida.